DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 depends from itself, as indicated in line 1, thus rendering the claim unclear and indefinite as a dependent claim incorporates the limitations of the independent claim from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clibbon (EP 1324279 A1).

Regarding Claim 1, Clibbon discloses a coin discrimination method for authenticity discrimination and denomination discrimination of coins, i.e., via coin validator/discriminator as illustrated in figures 1 and 2, and as mentioned at paragraph 21, for example, using pieces of sensor information outputted from coin sensors (10, 12, 14) as mentioned at paragraph 21, i.e., “[t]he outputs of the sensors are delivered to an interface circuit 16 to produce digital values that are read by processor 18”, for example, comprising:
comparing respectively pieces of specific information obtained from the pieces of sensor information from the coin sensors (10, 12, 14) that detect coins with pieces of current discrimination criterion information, i.e., via the signals that are sent to the processor (18), as mentioned at paragraph 21, thereby conducting authenticity discrimination and denomination discrimination of the coins, i.e., as indicated at block (38) which represents the result of comparing the signals from the sensors (10, 12, 14) by the processor (18), as mentioned at paragraphs 30-35;
selecting new discrimination criterion information setting coins from the coins through a first judgement on whether a denomination of each of the coins is consistent with a predetermined target denomination, i.e., step 304 as illustrated at and a second judgement on whether each of the coins is suitable for generation of a piece of new discrimination criterion information, i.e.., step 306, as illustrated at figure 3, and as mentioned at paragraph 43, i.e., [t]he resulting value is comparable with a threshold for each target denomination” and “[i]f the value exceeds the threshold, then at step 306 that target denomination is disregarded for the rest of the processing operations”, noting that the threshold represents the permissible range, the second judgement being conducted by finding whether or not each of the pieces of specific information, i.e., each of the set of values of measurements of each property, as mentioned at paragraphs 40-42, is included in a permissible range of a corresponding one of suitability criterion information, noting the second judgement at step 316, as mentioned at paragraph 49, i.e., “at step 316, the calculated values D2 are compared with respective thresholds for each of the target denominations and if the threshold is exceeded that target denomination is eliminated”.  Note also paragraph 51, i.e., at step 322, the program compares a value dependent on DX with respective thresholds for each of the target denominations and if the threshold is exceeded that target denomination is eliminated” may also be thought of as a second judgement.
See also paragraphs 30-47, noting also inverse co-variance matrix at paragraph 38 and symmetric matrix at paragraph 39, for example.
Regarding Claim 1, Clibbon further discloses
extracting a piece of new specific information (36, 38, 40, 42, 44, 46), as illustrated in figure 2 and as mentioned at paragraphs 29-35, from at least one of the pieces of sensor information about the new discrimination criterion information setting coins; and
setting the piece of new discrimination criterion information for the target denomination using the piece of new specific information, as mentioned at paragraph 52, i.e., “[a]t step 334, it is determined whether there is only one remaining target denomination” and “[i]f so, the coin is accepted at step 336”, and as mentioned at paragraphs 71-73, noting particularly paragraph 73, which states “[t]he modification of the acceptance data carried out at step 358 takes into account the measurements S sub ijk of the accepted article” and “[t]hus, the acceptance data can be modified to take into account changes in the measurements caused by drift in the component values”, noting that this procedure is referred to as “a ‘self-tuning’ operation”.
Regarding Claim 2, Clibbon discloses wherein the piece of new discrimination criterion information for the target denomination is generated by averaging the new pieces of specific information about the new discrimination criterion information setting coins, noting the use of the average at paragraphs 28, 60, 80, and the use of the normalized values at paragraph 32, for example, and the use of the Mahalanobis distance, which is a measure of how far a point is from a distribution or mean and considers the correlations of a data set, as mentioned at paragraphs 32-34, 42, 43, 47, 51, 55, 56, 63-69, 76, 78 and 88.
wherein when the setting of the piece of new discrimination criterion information of the target denomination is completed, the authenticity discrimination of coins is conducted using the pieces of current discrimination criterion information and the piece of new discrimination criterion information with respect to coins that will be subjected to coin discrimination, noting paragraph 75, i.e., “the data modification performed at step 358 involves only data related to the target class to which the article has been verified as belonging”, and further noting paragraphs 76-78 describe criteria in which one parameter may be altered and others not altered depending upon whether or not modification is triggered, and noting paragraph 76, i.e., “the processor 18 can select those measurements which are most distinctive for the denomination being confirmed”, subsequently without conducting the selection of the new discrimination criterion information setting coins, the extraction of the piece of new specific information, and the setting of the piece of new discrimination criterion information; and
wherein the denomination discrimination of coins is conducted using the pieces of current discrimination criterion information, as mentioned at paragraphs 88-99, for example. 
Regarding Claim 4, Clibbon discloses wherein an operation mode where the selection of the new discrimination criterion information setting coins, the extraction of the piece of new specific information, and the setting of the piece of new discrimination criterion information are conducted while conducting the authentication discrimination and the denomination discrimination of coins is defined as a learning mode, noting figure 2, which illustrates the sensor signal flow which includes authentication and self-calibration occurring, and figure 4, which shows the process of accepting or rejecting a coin with the modification of the acceptance data at step (358), and as mentioned at paragraph 2, last sentence, i.e., “some of these techniques could be combined” including performing a test on the result;
an operation mode where the authentication discrimination and the denomination discrimination of coins are conducted without conducting the selection of the new discrimination criterion information setting coins, the extraction of the piece of new specific information, and the setting of the piece of new discrimination criterion information is defined as a normal mode, noting that paragraphs 75-78 as described previously mention similar operation, for example;
when the setting of the piece of new discrimination criterion information is completed, the learning mode is automatically switched to the normal mode, noting that the process as described in figures 3 and 4 and paragraphs 75-78 are only performed under certain criteria; and
in the normal mode, the authentication discrimination is conducted using the pieces of the current discrimination criterion information and the piece of new discrimination criterion information, and the denomination discrimination is conducted using the pieces of the current discrimination criterion information, as mentioned at paragraphs 75-78.
wherein an operation mode where the selection of the new discrimination criterion information setting coins, the extraction of the piece of new specific information, and the setting of the piece of new discrimination criterion information are conducted while conducting the authentication discrimination and the denomination discrimination of coins is defined as a learning mode, noting step 358 of figure 4, i.e, “modify acceptance data” which is only triggered based on the threshold from the prior step (356);
an operation mode where the authentication discrimination and the denomination discrimination of coins are conducted without conducting the selection of the new discrimination criterion information setting coins, the extraction of the piece of new specific information, and the setting of the piece of new discrimination criterion information is defined as a normal mode, noting again step 358 of figure 4, i.e, “modify acceptance data” which is only triggered based on the threshold from the prior step (356);
whether or not the piece of the new discrimination criterion information has been stored in a predetermined information storing section is searched before the learning mode and the normal mode begins, noting that this is necessarily performed by Clibbon’s apparatus; and
the normal mode begins when it is judged that the piece of the new discrimination criterion information has been stored, and the learning mode begins when it is judged that the piece of the new discrimination criterion information has not been stored, noting that this is necessarily performed by Clibbon’s apparatus.

Regarding Claim 7, note that Clibbon also teaches a coin discrimination system as illustrated in figures 1-9, for authenticity discrimination and denomination discrimination of coins using pieces of sensor information outputted from coin sensors (10, 12, 14), as mentioned at paragraph 21, comprising:
an authenticity and denomination discrimination controller, i.e., processor (18) that conducts authenticity discrimination and denomination discrimination of the coins by respectively comparing pieces of specific information obtained from the pieces of  sensor information from the coin  sensors (10, 12, 14) that detect coins with corresponding pieces of 
current discrimination criterion on information, as mentioned at paragraph 31, i.e., “[r]eferring to section V of FIG. 2, blocks 38 represent the comparison of the normalised sensor outputs with predetermined ranges associated with respective target denominations” which is also mentioned as being conventional;
a coin selection controller, i.e., a portion of processor (18), that selects new discrimination criterion setting coins from the coins through a first judgement on whether a denomination of each of the coins 
is consistent witha predetermined target denomination and a second judgement 
on whether each of the coins issuitable for generation of a piece of new 
discrimination criterion information, as mentioned at paragraph 42, 
the second judgement being conducted by finding whether or not each of the pieces of 
specific information is included in a permissible range of a corresponding one of pieces of suitability criterion information, as mentioned at paragraph 43 and 49;
a new specific information extraction controller that extracts a piece of new 
specific information from at least one of the pieces of the sensor information, i.e., as represented by section II in figure 2 as mentioned at paragraphs 26 and 27, about the new discrimination criterion information setting coins, noting that the various sections mentioned in paragraph 26 can be construed as the various controllers since only software as well as only hardware, or both, meets the limitation “controller”; and
a new discrimination criterion information setting controller, i.e., as represented by section V in figure 2 and as mentioned at paragraphs 26 and 31,  that sets the piece of new discrimination criterion information for the target denomination using the piece of new    specific information, as mentioned in paragraphs 43 and 49, for example.
Regarding Claim 8, see rejection of Claim 2, above.
Regarding Claim 9, see rejection of Claim 3, above.  

Regarding Claim 11, see rejection of Claim 5, above.
Regarding Claim 13, see rejection of Claim 1, above.
Regarding Claim 14, see rejection of Claim 2, above.
Regarding Claim 15, see rejection of Claim 3, above.
Regarding Claim 16, see rejection of Claim 4, above.
Regarding Claim 17, see rejection of Claim 5, above.
	Regarding Claim 19, Clibbon teaches wherein
the predetermined target denomination is one denomination of a plurality of
denominations, as mentioned at paragraph 21, for example, last sentence, i.e., “[v]arious routing gates may be provided in the storage region 26 to allow different denominations of coins to be stored separately”, and
the piece of new discrimination criterion information is only set for the target
denomination and not set for other denominations besides the target denomination of the plurality of denominations, noting the mention of a “new denomination” at paragraphs 16, 17, 98, 100 and 101, and figure 8, which is mentioned as “an alternative method for calculating modifications of the acceptance criteria for a new denomination, for example.
Regarding Claim 20, Clibbon teaches wherein
the permissible range of the corresponding one of pieces of suitability criterion
information is generated by narrowing a permissible range of a corresponding one of pieces of current discrimination criterion information of the target denomination, noting, for example, figure 3, step 306, “eliminate classes based on D1”, step 316, “eliminate classes based on D2”, step 322, “eliminate classes based on (D1 +D2 + DX)” and step 330, “eliminate classes based on DP”, all represent “narrowing a permissible range”.

Regarding Claim 22, see rejection of Claim 19, above.
Regarding Claim 23, see rejection of Claim 20, above.
Regarding Claim 25, see rejection of Claim 19, above.
Regarding Claim 26, see rejection of Claim 20, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6, 12 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Clibbon (EP 1324279 A1) in view of Uesaka et al (US 2011/0054666 A1).
Regarding Claims 6, 12 and 18, Clibbon teaches the system as described above.
Regarding Claim 6, Clibbon further teaches wherein an operation mode where the selection of the new discrimination criterion information setting coins, the extraction of the piece of new specific information, and the setting of the piece of new discrimination criterion information are conducted while conducting the authentication discrimination and the denomination discrimination of coins is defined as a teaching mode;
an operation mode where the authentication discrimination and the denomination discrimination of coins are conducted without conducting the selection of the new discrimination criterion information setting coins, the extraction of the piece of new specific information, and the setting of the piece of new discrimination criterion information is defined as a normal mode, noting again step 358 of figure 4, i.e, “modify acceptance data” which is only triggered based on the threshold from the prior step (356);

Regarding Claim 6, Clibbon does not expressly teach 
a teaching mode selection screen is displayed on a predetermined state display section before the teaching mode and the normal mode begins; and
the teaching mode begins when an instruction to select the teaching mode is given on the teaching mode selection screen, and the normal mode begins when an instruction not to select the teaching mode is given on the teaching mode selection screen.
Regarding Claims 6, Clibbon does not expressly teach, but Uesaka teaches a money/banknote sorting device having  a teaching mode selection screen is displayed on a predetermined state display section, i.e., setting unit (32) and  operation/display unit (30), as mentioned at paragraph 49, first sentence, before the teaching mode and the normal mode begins, noting that the normal operation can be construed as including the time the machine starts; and
the teaching mode begins when an instruction to select the teaching mode, i.e., noting the mention of transitioning from the normal mode to the setting mode, as mentioned at paragraph 49, first and second sentence, and noting the “mode key” as mentioned at paragraph 53, second sentence, and as illustrated in figure 12, is given on the teaching mode selection screen, and the normal mode begins when an instruction not to select the teaching mode is given on the teaching mode selection screen. 
Regarding Claim 6, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided 
a teaching mode selection screen is displayed on a predetermined state display section before the teaching mode and the normal mode begins; and
the teaching mode begins when an instruction to select the teaching mode is given on the teaching mode selection screen, and the normal mode begins when an instruction not to select the teaching mode is given on the teaching mode selection screen, as taught by Uesaka, in Clibbon’s coin discrimination system for the purpose of enabling a mode switch from normal mode to teaching mode.
Regarding Claim 12, see rejection of Claim 6, above.
Regarding Claim 18, see rejection of Claim 6, above.

Claims 21, 24 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Clibbon (EP 1324279 A1) in view of Dobbins et al (US 5,167,313).

Regarding Claims 21, 24 and 27, Clibbon teaches the coin discrimination system as described above.

Regarding Claim 21, Clibbon does not expressly teach wherein the permissible range of the corresponding one of pieces of suitability criterion information is generated by respectively multiplying the pieces of current discrimination criterion information of the target denomination by a predetermined ratio which is less than one.

 wherein the permissible range of the corresponding one of pieces of suitability criterion information is generated by respectively multiplying the pieces of current discrimination criterion information of the target denomination by a predetermined ratio which is less than one, as mentioned at col. 15, line 39-col. 16, line 5, noting that equation A at col. 15, line 50 includes a weighting factor W that has a value between 0 and 1 and the mention at col. 15, lines 60 and 61 that mentions that “[o]ver time, the ratio E(f sub 0) sub i/f sub zero I approaches unit in the steady state of f sub 0.  See also col. 16, lines 36-45.  Dobbins also teaches at col .16, lines 46-52 that equation A compensates for aging, wear, contamination and cleaning as well as temperature.
Regarding Claim 21, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the permissible range of the corresponding one of pieces of suitability criterion information is generated by respectively multiplying the pieces of current discrimination criterion information of the target denomination by a predetermined ratio which is less than one, as taught by Dobbins, in Clibbon’s coin discrimination system for the purpose of compensating for aging, wear, contamination and cleaning as well as temperature when creating the permissible range for a new coin denomination.
Regarding Claim 24, see rejection of Claim 21, above.
Regarding Claim 27, see rejection of Claim 21, above.
Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant asserts that Clibbon is different than Applicant’s claimed device because Clibbon teaches a ramp (6) that coin 8 roll down.  See Applicants’ remarks received 4/26/21, p. 19, last paragraph, first three lines.   However, these features are not claimed.  Applicant at p. 20 of the remarks, last paragraph, asserts that Clibborn does not disclose “first selecting a new discrimination criterion information setting coin which is consistent with a predetermined target denomination, then extracting specific information from the selected new discrimination criterion information setting coin, then setting new discrimination criterion information for the particular predetermined target denomination”.  
On the contrary, Clibbon teaches 
selecting new discrimination criterion information setting coins from the coins through a first judgement on whether a denomination of each of the coins is consistent with a predetermined target denomination, i.e., step 304 as illustrated at figure 3, and as mentioned at paragraph 42, i.e., “[a]t step 304, in order to calculate a first set of values, for each target class the following partial Malhalanobis calculation is performed”  and a second judgement on whether each of the coins is suitable for generation of a piece of new discrimination criterion information, i.e.., step 306, as illustrated at figure 3, and as mentioned at paragraph 43, i.e., [t]he resulting value is comparable with a threshold for each target denomination” and “[i]f the value exceeds the threshold, then at step 306 that target denomination is disregarded for the rest of the the second judgement being conducted by finding whether or not each of the pieces of specific information, i.e., each of the set of values of measurements of each property, as mentioned at paragraphs 40-42, is included in a permissible range of a corresponding one of suitability criterion information, noting the second judgement at step 316, as mentioned at paragraph 49, i.e., “at step 316, the calculated values D2 are compared with respective thresholds for each of the target denominations and if the threshold is exceeded that target denomination is eliminated”.  Note also paragraph 51, i.e., at step 322, the program compares a value dependent on DX with respective thresholds for each of the target denominations and if the threshold is exceeded that target denomination is eliminated” may also be thought of as a second judgement.
See also paragraphs 30-47, noting also inverse co-variance matrix at paragraph 38 and symmetric matrix at paragraph 39, for example.
Regarding Claim 1, Clibbon further discloses
extracting a piece of new specific information (36, 38, 40, 42, 44, 46), as illustrated in figure 2 and as mentioned at paragraphs 29-35, from at least one of the pieces of sensor information about the new discrimination criterion information setting coins; and
setting the piece of new discrimination criterion information for the target denomination using the piece of new specific information, as mentioned at paragraph 52, i.e., “[a]t step 334, it is determined whether there is only one remaining 
	Regarding the traversal of official notice, see the rejection of Claims 6, 12 and 18, above, using Uesaka as a teaching for including the operation modes and teaching modes in Clibbon’s coin discrimination system, as described in these claims.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Gieb ‘450 is cited as teaching a learning mode in a coin device as mentioned at paragraph 88.



Churchman ‘083 is cited as a further example of a teaching of multiplication of criterion information by ratios of less than one, as mentioned at col. 5, lines 15-30. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


August 7, 2021